DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, Claims 21-36, filed on 1/4/2022 is acknowledged. The traversal is on the ground that the claims share a special technical feature of hydrogen peroxide in solid form, the argument is not persuasive because solid peroxide such as sodium percarbonate is a known compound therefore it is not a special technical feature. The claims are drawn to a product and a process of using compositions comprising the peroxide, instead of using the peroxide itself. The compositions are not identical, therefore there is no common technical feature.
Therefore, the restriction requirement based on the lack of unity analysis is still deemed proper and is made final.  Accordingly, claims 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2022.	
Claim Objections
Claim 23, 25, 27, 34 objected to because of the following informalities: a proper Markush language is “selected from the group consisting of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hydrogen peroxide” in claim 21 is used by the claim to mean certain “peroxide compounds,” while the accepted meaning is a specific compound with formula H2O2. The term is indefinite because the specification does not clearly redefine the term. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hydrogen peroxide in solid form” in claim 21 is used by the claim to include “hydrogen peroxide adsorbed on a solid support,” while the accepted meaning is a solid hydrogen peroxide, a hydrogen peroxide absorbed on a solid support is still in liquid state. The term is indefinite because the specification does not clearly redefine the term. For purposes of expediting prosecution, the term “hydrogen peroxide in solid form” is interpreted as those compounds claimed in claim 27. 
Claim 21 recites the limitation "said polymer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29-30 recites the limitation "the solid hydrogen peroxide”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “the solid hydrogen peroxide is used at a temperature”, is it used during, after or before the process? For purposes of expediting prosecution, the claim is interpreted as during the process.
For claim 32, how can a hydrogen peroxide represents a polymer? For purposes of expediting prosecution, the claim is interpreted as the content of peroxide compound.
Claim 33 recites “mixing step further comprises at least one organic peroxide”, shouldn’t a mixing step comprises an operation instead of a component?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-32, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratzsch et al (DD133441).
In setting forth this rejection a translation of DD133441 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the translation. 
Ratzsch teaches a process for modifying the melt rheology of polypropylene comprising mixing PP and sodium percarbonate in an extruder and then an agitation vessel (example 5). Ratzsch discloses after leaving the extruder, the product is subjected to a degradation at 150-155°C. 1.5 wt% of active oxygen content equals with 4.9wt% of sodium percarbonate (with a molar mass of 157, and the active oxygen mass is 48). 
Claim(s) 21-27, 29-32, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castagna et al (US 3,940,379).
Claim 21: Castagna teaches a process for modifying the melt rheology of polypropylene comprising mixing PP and an organic or inorganic peroxide in an extruder (2:20-68, 4:25-45). The inorganic peroxide can be hydrogen peroxide. When hydrogen peroxide is mixed with PP, it will be adsorbed on PP and therefore reads on hydrogen peroxide adsorbed on a solid support. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (DD133441).
Ratzsch teaches the peroxide can be sodium percarbonate, perhydrate carbamide which is an organic peroxide.
Ratzsch does not teach using a mixture of sodium percarbonate and perhydrate carbamid. 
However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
 Claim 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna et al (US 3,940,379).
Castagna teaches the peroxide can be an organic or inorganic peroxide (2:20-60). The organic peroxide can be dicumyl peroxide etc.
Castagna does not teach using a mixture of organic and inorganic peroxides. 
However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). 
Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 21-23, 27-28, 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No.17/049,735. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘735 claims a method comprising mixing a thermoplastic polymer and a solid peroxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763